 



Exhibit 10.2
HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED
Amended and Restated
2002 Stock Option and Incentive Plan
     1. Purpose. The purpose of the 2002 Stock Option and Incentive Plan (this
“Plan”) is to attract and retain officers, key employees, and Non-Officer
Directors for Harman International Industries, Incorporated, a Delaware
corporation (the “Company”) and its Subsidiaries and to provide to such persons
incentives and rewards for superior performance. If this Plan is approved by the
Company’s stockholders, it will replace the Company’s 1992 Incentive Plan.
     2. Definitions. As used in this Plan,
          “Applicable Exchange Rules” shall have the meaning set forth in
Section 17(a) of this Plan.
          “Appreciation Right” means a Tandem Appreciation Right or
Free-Standing Appreciation Right granted pursuant to Section 5 of this Plan.
          “Base Price” means the price to be used as the basis for determining
the Spread upon the exercise of a Free-Standing Appreciation Right.
          “Board” means the Board of Directors of the Company.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Committee” means the committee of the Board referred to in Section 16
of this Plan.
          “Common Stock” means the shares of Common Stock, par value $0.01 per
share, of the Company or any security into which such shares of Common Stock may
be changed by reason of any transaction or event of the type referred to in
Section 10 of this Plan.
          “Company” has the meaning set forth in Section 1 of this Plan.
          “Covered Employee” means an Eligible Participant who is, or is
determined by the Committee to be likely to become, a “covered employee” within
the meaning of Section 162(m) of the Code (or any successor provision).
          “Date of Grant” means the date specified by the Committee on which a
grant of Option Rights, Appreciation Rights or Performance Units or a grant or
sale of Restricted Shares or Restricted Share Units shall become effective.
          “Director” means a member of the Board.
          “Eligible Participant” means a person who is selected by the Committee
to receive benefits under this Plan and (a) who is at the time an officer,
director or key employee of the

 



--------------------------------------------------------------------------------



 



Company or any one or more of its Subsidiaries, or (b) who has agreed to
commence serving in any of such capacities within 90 days of the Date of Grant;
provided, however, that a Non-Officer Director shall only be eligible to receive
awards under Section 8 of this Plan.
          “Evidence of Award” means an agreement, certificate, resolution or
other type or form of writing or other evidence approved by the Committee which
sets forth the terms and conditions of the Option Rights, Appreciation Rights,
Performance Units, Restricted Shares or Restricted Share Units. An Evidence of
Award may be in an electronic medium, may be limited to a notation on the books
and records of the Company and, with the approval of the Committee, need not be
signed by a representative of the Company or an Eligible Participant.
          “Free-Standing Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 of this Plan that is not granted in tandem with an Option
Right.
          “Incentive Stock Options” means Option Rights that are intended to
qualify as “incentive stock options” under Section 422 of the Code or any
successor provision.
          “Less-Than-80% Subsidiary” means a Subsidiary with respect to which
the Company, directly or indirectly, owns or controls less than 80% of the total
combined Voting Power represented by all classes of stock issued by such
Subsidiary.
          “Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Eligible Participants who have
received grants of Performance Units or, when so determined by the Board, Option
Rights, Appreciation Rights, Restricted Shares, Restricted Share Units, dividend
credits or other awards pursuant to this Plan. Management Objectives may be
described in terms of Company-wide objectives or objectives that are related to
the performance of the individual Eligible Participant or of the Subsidiary,
division, department, region or function within the Company or Subsidiary in
which the Eligible Participant is employed. The Management Objectives may be
made relative to the performance of other corporations. The Management
Objectives applicable to any award to a Covered Employee that is intended to
comply with Section 162(m) of the Code shall be based on specified levels of or
growth in one or more of the following criteria:
          (a) cash flow/net assets ratio;
          (b) return on total capital or assets;
          (c) Return on Consolidated Equity;
          (d) earnings or earnings per share;
          (e) revenue;
          (f) cash flow; and/or
          (g) stock price or total return to stockholders.

2



--------------------------------------------------------------------------------



 



          If the Committee determines that a change in the business, operations,
corporate structure or capital structure of the Company, or the manner in which
it conducts its business, or other events or circumstances render the Management
Objectives unsuitable, the Committee may in its discretion modify such
Management Objectives or the related minimum acceptable level of achievement, in
whole or in part, as the Committee deems appropriate and equitable, except in
the case of a Covered Employee where such action would result in the loss of the
otherwise available exemption of the award under Section 162(m) of the Code. In
such case, the Committee shall not make any modification of the Management
Objectives or minimum acceptable level of achievement.
          “Market Value per Share” means, as of any particular date, (a) the
closing sale price per share of Common Stock, regular way, as reported on the
New York Stock Exchange Composite Tape or, if the shares of Common Stock are no
longer traded on the New York Stock Exchange, on the principal exchange on which
the shares of Common Stock are then traded, or, if the Common Stock is not then
traded on an exchange, the last sale price as reported on the Nasdaq National
Market System or other division of the Nasdaq on which the shares of Common
Stock are then quoted, on the relevant date (or, if no trades are reported on
that date, on the next preceding date on which a sale occurred), or (b) if
clause (a) does not apply, the fair market value of the shares of Common Stock
as determined in good faith by the Committee.
          “Non-Officer Director” means a Director who is not an officer or
employee of the Company or any Subsidiary.
          “Optionee” means the optionee named in an Evidence of Award evidencing
an outstanding Option Right.
          “Option Price” means the purchase price payable on exercise of an
Option Right.
          “Option Right” means the right to purchase shares of Common Stock upon
exercise of an option granted pursuant to Section 4 of this Plan.
          “Performance Period” means, in respect of a Performance Unit, a period
of time established pursuant to Section 7 of this Plan within which the
Management Objectives relating to such Performance Unit must be achieved.
          “Performance Unit” means a bookkeeping entry that records a unit
equivalent to $100.00 awarded pursuant to Section 7 of this Plan.
          “Plan” has the meaning set forth in Section 1 of this Plan.
          “Restricted Shares” means shares of Common Stock granted or sold
pursuant to Section 6(a) of this Plan as to which neither the substantial risk
of forfeiture nor the prohibition on transfers referred to in such Section 6(a)
has expired.
          “Restricted Share Unit” means an award made pursuant to Section 6(b)
of this Plan of the right to receive Common Stock or cash at the end of a
specified period.

3



--------------------------------------------------------------------------------



 



          “Restriction Period” means the period of time during which Restricted
Share Units are subject to deferral limitations, as provided in Section 6(b) of
this Plan.
          “Return on Consolidated Equity” means a fraction (expressed as a
percentage), the numerator of which is the net income of the Company as set
forth in the Company’s audited consolidated financial statements and the
denominator of which is the Company’s average stockholders’ equity for the
fiscal year, as determined by adding the average stockholders’ equity for each
quarter of the fiscal year, divided by four.
          “Spread” means the excess of the Market Value per Share on the date
when an Appreciation Right is exercised over (i) the Option Price provided for
in the related Option Right (for Options Rights or Tandem Appreciation Rights)
or (ii) the Base Price (for Free-Standing Appreciation Rights).
          “Subsidiary” means a corporation, partnership, joint venture,
unincorporated association or other entity in which the Company has a direct or
indirect ownership or other equity interest; provided, however, for purposes of
determining whether any person may be an Eligible Participant for purposes of
any grant of Incentive Stock Options, “Subsidiary” means any corporation in
which the Company owns or controls, directly or indirectly, more than 50% of the
total combined Voting Power represented by all classes of stock issued by such
corporation.
          “Tandem Appreciation Right” means an Appreciation Right granted
pursuant to Section 5 of this Plan that is granted in tandem with an Option
Right.
          “Voting Power” means with respect to any Subsidiary, the total votes
relating to the then-outstanding securities entitled to vote generally in the
election of its board of directors (or other managing body).
     3. Shares Available Under this Plan.
          (a) Subject to adjustment as provided in Section 10 of this Plan, the
number of shares of Common Stock that may be issued or transferred (i) upon the
exercise of Option Rights or Appreciation Rights, (ii) as Restricted Shares and
released from substantial risks of forfeiture thereof, (iii) as Restricted Share
Units, (iv) in payment of Performance Units that have been earned, (v) as awards
to Non-Officer Directors or (vi) in payment of dividend equivalents paid with
respect to awards made under this Plan, shall not exceed in the aggregate
6,000,000 shares of Common Stock. Such shares of Common Stock may be shares of
original issuance or treasury shares or a combination of the foregoing.
          (b) Shares of Common Stock relating to awards that expire, are
forfeited, surrendered or relinquished, whether upon exercise or otherwise,
shall not be available for reissuance under this Plan.
          (c) Notwithstanding anything in this Section 3, or elsewhere in this
Plan, to the contrary and subject to adjustment as provided in Section 10 of
this Plan, (i) the aggregate number of shares of Common Stock actually issued or
transferred by the Company upon the exercise of Incentive Stock Options shall
not exceed 6,000,000 shares of Common Stock; (ii) no Eligible Participant shall
be granted Option Rights and Appreciation Rights, in the aggregate, for

4



--------------------------------------------------------------------------------



 




more than 600,000 shares of Common Stock during any calendar year;
(iii) non-option awards denominated in shares of Common Stock (including,
without limitation, awards of Restricted Shares and Restricted Share Units)
shall not exceed 600,000 shares of Common Stock, in the aggregate; and (iv) no
Eligible Participant shall be granted during any calendar year non-option awards
denominated in shares of Common Stock (including, without limitation, awards of
Restricted Shares and Restricted Share Units) representing more than 50,000
shares of Common Stock, in the aggregate.
          (d) Notwithstanding any other provision of this Plan to the contrary,
in no event shall any Eligible Participant in any calendar year receive an award
of Performance Units having an aggregate maximum value as of their respective
Dates of Grant in excess of $2,000,000.
     4. Option Rights. The Committee may authorize the grant of options to
purchase shares of Common Stock to Eligible Participants. Each such grant may
utilize any or all of the authorizations, and shall be subject to all of the
requirements contained in the following provisions:
          (a) Each grant shall specify the number of shares of Common Stock to
which it pertains subject to the limitations set forth in Section 3 of this
Plan.
          (b) Each grant shall specify an Option Price of not less than the
Market Value per Share on the Date of Grant.
          (c) Each grant shall specify whether the Option Price shall be payable
(i) in cash or by check acceptable to the Company, (ii) by the actual or
constructive transfer to the Company of shares of unrestricted Common Stock
owned by the Optionee for a period of time acceptable to the Committee, having a
value at the time of exercise equal to the total Option Price, (iii) any other
legal consideration that the Committee may deem appropriate, including without
limitation any form of consideration authorized under Section 4(d) of this Plan,
on such basis as the Committee may determine in accordance with this Plan, and,
unless otherwise determined by the Committee pursuant to Section 4(d) of this
Plan, or (iv) by a combination of such methods of payment.
          (d) The Committee may determine, at or after the Date of Grant, that
payment of the Option Price of any Option Right (other than an Incentive Stock
Option) may also be made in whole or in part in the form of Restricted Shares or
other shares of Common Stock that are forfeitable or subject to restrictions on
transfer (based on the Market Value per Share on the date of exercise), other
Option Rights (based on the Spread on the date of exercise) or Performance
Units. Unless otherwise determined by the Committee at or after the Date of
Grant, whenever any Option Price is paid in whole or in part by means of any of
the forms of consideration specified in this Section 4(d), the shares of Common
Stock received upon the exercise of the Option Rights shall be subject to such
risks of forfeiture or restrictions on transfer as may correspond to any that
apply to the consideration surrendered, but only to the extent, determined with
respect to the consideration surrendered, of (i) the same number of shares of
Common Stock received by the Optionee as applied to the forfeitable or
Restricted Shares

5



--------------------------------------------------------------------------------



 




surrendered by the Optionee, (ii) the Spread of any unexercisable portion of
Option Rights, or (iii) the stated value of Performance Units.
          (e) Unless otherwise determined by the Committee, each grant of Option
Rights shall specify the period or periods of continuous service by the Optionee
with the Company or any Subsidiary that is necessary before the Option Rights or
installments thereof will become exercisable and may provide for the earlier
exercise of such Option Rights upon the occurrence of a change of control of the
Company or other similar transaction or event specified in an Evidence of Award.
          (f) Subject to the limitations set forth in Section 3 of this Plan,
successive grants of Option Rights may be made to the same Eligible Participant
whether or not any Option Rights previously granted to such Eligible Participant
remain unexercised.
          (g) Any grant of Option Rights may specify Management Objectives that
must be achieved as a condition to the exercise of such rights.
          (h) Option Rights granted under this Plan may be (i) options,
including, without limitation, Incentive Stock Options, that are intended to
qualify under particular provisions of the Code, (ii) options that are not
intended so to qualify, or (iii) combinations of the foregoing.
          (i) The Committee may, at or after the Date of Grant of any Option
Rights (other than Incentive Stock Options), provide for the payment of dividend
equivalents to the Optionee on either a current or, deferred or contingent basis
or may provide that such equivalents shall be credited against the Option Price.
          (j) The exercise of an Option Right shall result in the cancellation
on a share-for-share basis of any Tandem Appreciation Right authorized under
Section 5 of this Plan.
          (k) No Option Right shall be exercisable more than 10 years from the
Date of Grant.
          (l) Each grant of Option Rights shall be evidenced by an Evidence of
Award, which shall contain such terms and provisions, not inconsistent with this
Plan, as the Committee may approve.
     5. Appreciation Rights.
          (a) The Committee may authorize the granting (i) to any Optionee, of
Tandem Appreciation Rights in respect of Option Rights granted hereunder, and
(ii) to any Eligible Participant, of Free-Standing Appreciation Rights. A Tandem
Appreciation Right shall be a right of the Optionee, exercisable by his or her
surrender of the related Option Right, to receive from the Company an amount
determined by the Committee, which shall be expressed as a percentage of the
Spread (not exceeding 100%) at the time of exercise. Tandem Appreciation Rights
may be granted at any time prior to the exercise or termination of the related
Option Rights; provided, however, that a Tandem Appreciation Right awarded in
relation to an Incentive Stock Option must be granted concurrently with such
Incentive Stock Option. A Free-Standing Appreciation

6



--------------------------------------------------------------------------------



 




Right shall be a right of the Eligible Participant to receive from the Company
an amount determined by the Committee, which shall be expressed as a percentage
of the Spread (not exceeding 100%) at the time of exercise.
          (b) Each grant of Appreciation Rights may utilize any or all of the
authorizations, and shall be subject to all of the requirements, contained in
the following provisions:
               (i) Any grant of Appreciation Rights may specify that the amount
payable on exercise of an Appreciation Right may be paid by the Company in cash,
in shares of Common Stock or in any combination thereof and may either grant to
the Eligible Participant or retain in the Committee the right to elect among
those alternatives; provided, however, that if the right to elect among those
alternatives is granted to the Optionee, the Committee shall have the sole
discretion to approve or disapprove the Optionee’s election to receive cash in
full or partial settlement of an Appreciation Right, which consent or approval
may be given at any time after the election to which it relates.
               (ii) Any grant of Appreciation Rights may specify that the amount
payable on exercise of an Appreciation Right (valuing shares of Common Stock for
this purpose at their Market Value per Share on the date of exercise) may not
exceed a maximum amount specified by the Committee on the Date of Grant.
               (iii) Any grant of Appreciation Rights may specify waiting
periods before exercise and permissible exercise dates or periods.
               (iv) Any grant of Appreciation Rights may provide that an
Appreciation Right may be exercised upon the occurrence of, or only exercised in
the event of, a change of control of the Company or other similar transaction or
event specified in an Evidence of Award.
               (v) Any grant of Appreciation Rights may specify Management
Objectives that must be achieved as a condition of the exercise of such
Appreciation Rights.
               (vi) Any grant of Appreciation Rights may provide for the payment
to the Eligible Participant of dividend equivalents thereon in cash or shares of
Common Stock on a current, deferred or contingent basis.
               (vii) Each grant of Appreciation Rights shall be evidenced by an
Evidence of Award that shall describe such Appreciation Rights, identify the
related Option Rights (in the case of Tandem Appreciation Rights), and which
shall contain such terms and provisions, not inconsistent with this Plan, as the
Committee may approve.
          (c) Any grant of Tandem Appreciation Rights shall provide that such
Rights may be exercised only at a time when the related Option Right is also
exercisable and at a time when the Spread is positive, and by surrender of the
related Option Right for cancellation.

7



--------------------------------------------------------------------------------



 



          (d) Any grant of Free-Standing Appreciation Rights may utilize any or
all of the following additional authorizations, and shall be subject to the
following additional requirements:
               (i) Each grant shall specify in respect of each Free-Standing
Appreciation Right a Base Price, which shall be equal to or greater than the
Market Value per Share on the Date of Grant.
               (ii) Subject to the limitations set forth in Section 3 of this
Plan, successive grants of Free-Standing Appreciation Rights may be made to the
same Eligible Participant regardless of whether any Free-Standing Appreciation
Rights previously granted to the Eligible Participant remain unexercised.
               (iii) No Free-Standing Appreciation Right granted under this Plan
may be exercised more than 10 years from the Date of Grant.
     6. Restricted Shares and Restricted Share Units.
          (a) Restricted Shares. The Committee may authorize the grant or sale
of Restricted Shares to Eligible Participants. Each such grant or sale may
utilize any or all of the authorizations, and shall be subject to all of the
requirements, contained in the following provisions:
               (i) Each such grant or sale of Restricted Shares shall constitute
an immediate transfer of the ownership of shares of Common Stock to the Eligible
Participant in consideration of the performance of services, entitling such
Eligible Participant to voting, dividend and other ownership rights, but subject
to the substantial risk of forfeiture and restrictions on transfer referred to
hereinafter.
               (ii) Each such grant or sale of Restricted Shares may be made
without additional consideration or in consideration of a payment by such
Eligible Participant that is less than Market Value per Share on the Date of
Grant.
               (iii) Each such grant or sale of Restricted Shares shall provide
that the Restricted Shares covered by such grant or sale shall be subject to a
“substantial risk of forfeiture” within the meaning of Section 83 of the Code
for a period to be determined by the Committee on the Date of Grant, provided
that such period shall be at least three years. Notwithstanding the foregoing
restriction, any grant or sale of Restricted Shares may provide for the earlier
lapse of substantial risk of forfeiture in the event of a change in control of
the Company or other similar transaction or event specified in an Evidence of
Award.
               (iv) Each such grant or sale of Restricted Shares shall provide
that during the period for which a substantial risk of forfeiture is to
continue, the transferability of the Restricted Shares shall be prohibited or
restricted in the manner and to the extent prescribed by the Company on the Date
of Grant (which restrictions may include, without limitation, rights of
repurchase or first refusal in favor of the Company or provisions subjecting the
Restricted Shares to a continuing substantial risk of forfeiture in the hands of
any transferee).

8



--------------------------------------------------------------------------------



 



               (v) Any grant or sale of Restricted Shares may specify Management
Objectives that, if achieved, will result in termination or early termination of
the restrictions applicable to such shares. Each grant or sale may specify in
respect of such Management Objectives a minimum acceptable level of achievement
and may set forth a formula for determining the number of Restricted Shares on
which restrictions will terminate if performance is at or above the minimum
level, but falls short of full achievement of the specified Management
Objectives.
               (vi) Any grant or sale of Restricted Shares may provide that any
or all dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional Restricted
Shares, which shall be subject to the same restrictions as the underlying award.
               (vii) Each grant or sale of Restricted Shares shall be evidenced
by an Evidence of Award that shall contain such terms and provisions, not
inconsistent with this Plan, as the Committee may approve. Unless otherwise
directed by the Committee, all certificates representing Restricted Shares shall
be held in custody by the Company until all restrictions thereon have lapsed,
together with a stock power or powers executed by the Eligible Participant in
whose name such certificates are registered, endorsed in blank and covering such
shares.
          (b) Restricted Share Units. The Committee may also authorize the grant
or sale of Restricted Share Units to Eligible Participants. Each such grant or
sale may utilize any or all of the authorizations, and will be subject to all of
the requirements, contained in the following provisions:
               (i) Each such grant or sale will constitute the agreement by the
Company to deliver Common Stock or cash to the Eligible Participant in the
future in consideration of the performance of services, but subject to the
fulfillment of such conditions during the Restriction Period as the Board may
specify.
               (ii) Each such grant or sale may be made without additional
consideration or in consideration of a payment by such Eligible Participant that
is less than the Market Value per Share at the Date of Grant.
               (iii) Each such grant or sale will be subject to a Restriction
Period as determined by the Committee at the Date of Grant, and may provide for
the earlier lapse or other modification of such Restriction Period upon (a) the
Eligible Participant achieving Management Objectives specified in such grant,
(b) a change in control of the Company or other similar transaction or event or
(c) the retirement, death or disability of the Eligible Participant, as
specified in an Evidence of Award; provided, however, that each such grant or
sale shall be subject to a “substantial risk of forfeiture” in the same manner
as set forth in Section 6(a)(iii) of this Plan.
               (iv) During the Restriction Period, the Eligible Participant will
have no right to transfer any rights under his or her Restricted Share Units and
will have no rights of ownership in the Restricted Share Units and will have no
right to vote them, but the Board may, at or after the Date of Grant, authorize
the payment of dividend equivalents on such Restricted

9



--------------------------------------------------------------------------------



 



Share Units on either a current or deferred or contingent basis, either in cash
or in Common Stock.
               (v) Each grant or sale of Restricted Share Units will be
evidenced by an Evidence of Award and will contain such terms and provisions,
consistent with this Plan, as the Board may approve.
     7. Performance Units. The Committee may authorize the grant of Performance
Units to Eligible Participants. Each such grant may utilize any or all of the
authorizations, and shall be subject to all of the requirements, contained in
the following provisions:
          (a) Each grant of Performance Units shall specify the number of
Performance Units to which it pertains, which number may be subject to
adjustment to reflect changes in compensation or other factors, provided,
however, that no such adjustment shall be made in the case of a Covered Employee
where such action would result in the loss of the otherwise available exemption
of the award under Section 162(m) of the Code.
          (b) The Performance Period with respect to each Performance Unit shall
be such period of time (not less than three years), commencing with the Date of
Grant as shall be determined by the Committee at the time of grant. The
Performance Period may be subject to earlier lapse or other modification in the
event of a change in control of the Company or other similar transaction or
event specified in the Evidence of Award.
          (c) Any grant of Performance Units shall specify Management Objectives
that must be achieved as a condition to the payment or early payment of the
award, and each grant may specify in respect of such specified Management
Objectives a minimum acceptable level of achievement and shall set forth a
formula for determining the number of Performance Units that will be earned if
performance is at or above the minimum level, but falls short of full
achievement of the specified Management Objectives. The grant of Performance
Units shall specify that, before Performance Units shall be earned and paid, the
Committee must certify that the Management Objectives have been satisfied.
          (d) Each grant of Performance Units shall specify the time and manner
of payment of Performance Units that have been earned. Any grant may specify
that the amount payable with respect thereto may be paid by the Company in cash,
in shares of Common Stock or in any combination thereof and may either grant to
the Eligible Participant or retain in the Committee the right to elect among
those alternatives.
          (e) Any grant of Performance Units may specify that the amount payable
or the number of shares of Common Stock issued with respect thereto or any
combination thereof may not exceed a maximum amount or number, as applicable,
specified by the Committee on the Date of Grant.
          (f) Each grant of Performance Units shall be evidenced by an Evidence
of Award containing such terms and provisions, not inconsistent with this Plan,
as the Committee may approve.

10



--------------------------------------------------------------------------------



 



     8. Automatic Grants of Nonqualified Stock Options to Non-Officer Directors.
Non-Officer Directors may only receive grants or awards under this Plan pursuant
to the terms of this Section 8. If this Plan is approved by the requisite vote
of the stockholders of the Company, Option Rights shall be automatically granted
to Non-Officer Directors as follows:
          (a) Each person who first becomes a Non-Officer Director after the
effective date of this Plan will be granted an Option Right to purchase 6,000
shares of Common Stock on the date such person first becomes a Non-Officer
Director.
          (b) Beginning with the 2006 annual meeting of the Company’s
stockholders, each person serving as a Non-Officer Director shall be granted an
Option Right to purchase 5,000 shares of Common Stock immediately after each
annual meeting of the Company’s stockholders.
          (c) Each grant of Option Rights under this Section 8 shall be subject
to the following additional requirements:
               (i) The Option Price per share for which each such Option Right
is exercisable shall be not less than 100% of the Market Value per Share on the
Date of Grant.
               (ii) Each such Option Right shall become exercisable to the
extent of one-fifth of the number of shares of Common Stock covered thereby one
year after the Date of Grant and to the extent of an additional one-fifth of
such shares of Common Stock after each of the next four successive years
thereafter so long as the holder of the Option Right has served continuously as
a Director. Such Option Rights shall become exercisable in full immediately in
the event of a change in control of the Company or other similar transaction or
event specified in the Evidence of Award. Each such Option Right granted under
this Plan shall expire 10 years from the Date of Grant and shall be subject to
earlier termination as hereinafter provided.
               (iii) In the event of the termination of service on the Board by
the holder of any such Option Rights, other than by reason of disability or
death as set forth in subparagraph (iv) hereof, the then outstanding Option
Rights of such holder may be exercised only to the extent that they were
exercisable on the date of such termination and shall expire 90 days after such
termination, or on their stated expiration date, whichever occurs first.
               (iv) In the event of the death or disability of the holder of any
such Option Rights, each of the then outstanding Option Rights of such holder
shall be exercisable in full and may be exercised at any time within one year
after such death or disability, but in no event after the expiration date of the
term of such Option Rights.
               (v) If a Non-Officer Director subsequently becomes an officer or
employee of the Company or a Subsidiary while remaining a Director, any Option
Rights then held under this Plan by such individual shall not be affected
thereby.
               (vi) Option Rights may be exercised by a Non-Officer Director
upon payment to the Company in full of the Option Price in accordance with
Section 4(c) of this Plan.

11



--------------------------------------------------------------------------------



 



               (vii) Successive grants of Option Rights may be made to a
Non-Officer Director whether or not Option Rights previously granted to such
Non-Officer Director remain outstanding.
               (viii) Each grant of Option Rights under this Section 8 shall be
evidenced by an Evidence of Award containing the foregoing terms and conditions
and such other terms and conditions, not inconsistent with this Plan, as the
Committee may approve.
     9. Transferability.
          (a) Except as otherwise determined by the Committee, no Option Right,
Appreciation Right, Restricted Share Unit or other derivative security granted
under this Plan shall be transferable by an Eligible Participant other than by
will or the laws of descent and distribution. Except as otherwise determined by
the Committee, Option Rights and Appreciation Rights shall be exercisable during
the Optionee’s lifetime only by him or her or by his or her guardian or legal
representative.
          (b) The Committee may specify on the Date of Grant that part or all of
the shares of Common Stock that are (i) to be issued or transferred by the
Company upon the exercise of Option Rights or Appreciation Rights, upon payment
under any grant of Performance Units, or upon the lapse of the Restriction
Period referred to in Section 6(b) or (ii) no longer subject to the substantial
risk of forfeiture and restrictions on transfer referred to in Section 6(a) of
this Plan, shall be subject to further restrictions on transfer.
     10. Adjustments. The Committee may make or provide for such adjustments in
the numbers of shares of Common Stock covered by any outstanding Restricted
Stock Unit, Option Rights or Appreciation Rights, in the Option Price and Base
Price provided in outstanding Appreciation Rights, and in the kind of shares of
Common Stock covered thereby, as the Committee, in its sole discretion,
exercised in good faith, may determine is equitably required to prevent dilution
or enlargement of the rights of Eligible Participants or Optionees that
otherwise would result from (a) any stock dividend, stock split, combination of
shares of Common Stock, recapitalization or other change in the capital
structure of the Company, (b) any merger, consolidation, spin-off, split-off,
spin-out, split-up, reorganization, partial or complete liquidation or other
distribution of assets, issuance of rights or warrants to purchase securities,
or (c) any other corporate transaction or event having an effect similar to any
of the foregoing. Moreover, in the event of any such transaction or event, the
Committee, in its discretion, may provide in substitution for any or all
outstanding awards under this Plan such alternative consideration as it, in good
faith, may determine to be equitable in the circumstances and may require in
connection therewith the surrender of all awards so replaced. The Committee may
also make or provide for such adjustments in the numbers and kind of shares of
Common Stock specified in Section 3 of this Plan, and numbers of Option Rights
issuable pursuant to Section 8 of this Plan, as the Committee in its sole
discretion, exercised in good faith, may determine is appropriate to reflect any
transaction or event described in this Section 10, provided, however, that any
such adjustment to the number specified in Section 3(c)(i) of this Plan shall be
made only if and to the extent that such adjustment would not cause any option
intended to qualify as an Incentive Stock Option to fail so to qualify.

12



--------------------------------------------------------------------------------



 



     11. Governing Law. This Plan and all awards granted and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Delaware.
     12. Fractional Shares. The Company shall not be required to issue any
fractional shares of Common Stock pursuant to this Plan. The Committee may
provide for the elimination of fractions or for the settlement of fractions in
cash.
     13. Withholding Taxes. To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any payment
made or benefit realized by an Eligible Participant or other person under this
Plan, and the amounts available to the Company for such withholding are
insufficient, it shall be a condition to the receipt of such payment or the
realization of such benefit that the Eligible Participant or such other person
make arrangements satisfactory to the Company for payment of the balance of such
taxes required to be withheld, which arrangements (in the discretion of the
Committee) may include relinquishment of a portion of such benefit. Eligible
Participants shall also make such arrangements as the Company may require for
the payment of any withholding tax obligations that may arise in connection with
the disposition of shares of Common Stock acquired upon the exercise of Option
Rights. In no event, however, shall the Company accept shares of Common Stock
for payment of taxes in excess of required tax withholding rates, except that,
in the discretion of the Committee, an Eligible Participant may surrender shares
of Common Stock that have been owned by such Eligible Participant for a period
of time acceptable to the Committee to satisfy any tax obligations resulting
from any such transaction.
     14. Participation by Employees of a Less-Than-80% Subsidiary. As a
condition to the effectiveness of any grant or award to be made hereunder to an
Eligible Participant who is an employee of a Less-Than-80% Subsidiary,
regardless whether such Eligible Participant is also employed by the Company or
another Subsidiary, the Committee may require the Less-Than-80% Subsidiary to
agree to transfer to the Eligible Participant (as, if and when provided for
under this Plan and any applicable agreement entered into between the Eligible
Participant and the Less-Than-80% Subsidiary pursuant to this Plan) the shares
of Common Stock that would otherwise be delivered by the Company upon receipt by
the Less-Than-80% Subsidiary of any consideration then otherwise payable by the
Eligible Participant to the Company. Any such award may be evidenced by an
Evidence of Award between the Eligible Participant and the Less-Than-80%
Subsidiary, in lieu of the Company, on terms not inconsistent with this Plan and
approved by the Committee and the Less-Than-80% Subsidiary. All shares of Common
Stock so delivered by or to a Less-Than-80% Subsidiary will be treated as if
they had been delivered by or to the Company for purposes of Section 3 of this
Plan, and all references to the Company in this Plan shall be deemed to refer to
the Less-Than-80% Subsidiary except with respect to the definitions of the Board
and the Committee and in other cases where the context otherwise requires.
     15. International Employees. In order to facilitate the making of any grant
or combination of grants under this Plan, the Committee may provide for such
special terms for awards to Eligible Participants who are foreign nationals or
who are employed by the Company or any Subsidiary outside of the United States
of America, as the Committee may consider necessary or appropriate to
accommodate differences in local law, tax policy or custom.

13



--------------------------------------------------------------------------------



 



Moreover, the Committee may approve such supplements to, or amendments,
restatements or alternative versions of, this Plan as it may consider necessary
or appropriate for such purposes without thereby affecting the terms of this
Plan as in effect for any other purpose; provided, however, that no such
supplements, amendments, restatements or alternative versions shall include any
provisions that are inconsistent with the terms of this Plan, as then in effect,
unless this Plan could have been amended to eliminate such inconsistency without
further approval by the stockholders of the Company.
     16. Administration of this Plan. This Plan shall be administered by one or
more committees of the Board, as determined by the Board. Each committee shall
be deemed a “Committee” hereunder and shall have the authority delegated to it
by the Board from time to time. The interpretation and construction by the
Committee of any provision of this Plan or of any Evidence of Award and any
determination by the Committee pursuant to any provision of this Plan or of any
Evidence of Award shall be final and conclusive. No member of the Committee
shall be liable for any such action or determination made in good faith.
     17. Amendments, Etc.
          (a) The Committee may at any time and from time to time amend this
Plan in whole or in part; provided, however, that any amendment that must be
approved by the stockholders of the Company in order to comply with applicable
law or the rules of the New York Stock Exchange or, if the shares of Common
Stock are not traded on the New York Stock Exchange, the principal securities
exchange upon which the shares of Common Stock are then traded or quoted (the
“Applicable Exchange Rules”), shall not be effective unless and until such
approval has been obtained. Presentation of this Plan or any amendment hereof
for stockholder approval shall not be construed to limit the Company’s authority
to offer similar or dissimilar benefits under other plans without stockholder
approval to the extent permitted under applicable law or Applicable Exchange
Rules. Without limiting the foregoing, the Committee may amend this Plan to
eliminate provisions which are no longer necessary as a result of changes in tax
or securities law or regulations or in financial accounting principles, or in
the interpretation thereof.
          (b) The Evidence of Award evidencing any outstanding award may, with
the concurrence of the affected Eligible Participant, be amended by the
Committee, provided that the terms and conditions of each Evidence of Award and
amendment are not inconsistent with this Plan and that no amendment shall
adversely affect the rights of an Eligible Participant with respect to any
outstanding award without the Eligible Participant’s consent.
          (c) The Committee shall not, without the further approval of the
stockholders of the Company, authorize the amendment of any outstanding Option
Right to reduce the Option Price or authorize the amendment of any outstanding
Appreciation Right to reduce the Base Price. Furthermore, no Option Right or
Appreciation Right shall be cancelled by agreement between the Company and
Eligible Participant, in the case of Option Rights, and replaced with an award
having a lower Option Price without the further approval of the stockholders of
the Company.
          (d) The Committee may, in its sole discretion, accelerate the time at
which any Option Right or Appreciation Right may be exercised, the time during
which any Restricted

14



--------------------------------------------------------------------------------



 




Shares are subject to a substantial risk of forfeiture or other restrictions on
transfer, the time at which the Restriction Period for a Restricted Share Unit
lapses or the time at which any Performance Units will be deemed to have been
fully earned or may waive any other limitation or requirement under any such
award. The Committee may not, however, accelerate the time at which any
substantial risk of forfeiture or prohibition or restriction on transfer
relating to any grant or sale of Restricted Shares or Restricted Share Units
will lapse, without further approval of the stockholders of the Company, except
that such grant or sale may provide for the earlier termination of such period
in the manner provided in Section 6(a)(iii), 6(a)(v) or 6(b)(iii) of this Plan.
          (e) The Committee may permit Eligible Participants to elect to defer
the issuance of shares of Common Stock or the settlement of awards in cash under
this Plan pursuant to such rules, procedures or programs as it may establish for
purposes of this Plan. The Committee may provide that such deferred issuances
and settlements include the payment or crediting of dividend equivalents or
interest on the deferral amounts.
          (f) The Committee may condition the grant of any award or combination
of awards authorized under this Plan on the surrender or deferral by the
Eligible Participant of his or her right to receive a cash bonus or other
compensation otherwise payable by the Company or a Subsidiary to the Eligible
Participant.
          (g) In the event an Eligible Participant shall have (i) been convicted
of a criminal violation involving fraud, embezzlement or theft in connection
with his or her duties or in the course of his or her employment with the
Company or any Subsidiary, (ii) committed intentional wrongful damage to
property of the Company or any Subsidiary, or (iii) committed intentional
wrongful disclosure of secret processes or confidential information of the
Company or any Subsidiary, and the Committee, in good faith, shall determine
that any such act shall have been demonstrably and materially harmful to the
Company, then notwithstanding any other provision in this Plan to the contrary,
the Committee may terminate any Option Rights or other awards under this Plan
granted such Eligible Participant. Any termination of Option Rights or other
awards under this Section 17(g) shall be effective at such time as the Committee
may determine in its sole discretion, but in any event no earlier than the date
the Committee makes the determination contemplated by this Section 17(g).
          (h) This Plan shall not confer upon any Eligible Participant any right
with respect to continuance of employment or other service with the Company or
any Subsidiary, nor shall it interfere in any way with any right the Company or
any Subsidiary would otherwise have to terminate such Eligible Participant’s
employment or other service at any time.
          (i) To the extent that any provision of this Plan would prevent any
Option Right that was intended to qualify as an Incentive Stock Option from
qualifying as such, that provision shall be null and void with respect to such
Option Right. Such provision, however, shall remain in effect for other Option
Rights and there shall be no further effect on any provision of this Plan.
     18. Effective Date. This Plan shall be effective immediately; provided,
however, that the effectiveness of this Plan is conditioned on its approval by
the stockholders of the Company

15



--------------------------------------------------------------------------------



 



in accordance with applicable law within 12 months after the date this Plan is
adopted by the Board. All awards under this Plan shall be null and void if this
Plan is not approved by the stockholders within such 12-month period.
     19. Term. No awards shall be granted under this Plan after November 8,
2012. Any awards previously granted under this Plan and outstanding subsequent
to November 8, 2012 shall continue to be governed by the provisions of this
Plan.

16